DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 06/05/2020.

Claims 1-20 are pending and have been considered below.

Priority
The petition under 37 CFR 1.78(b) was granted in the Decision of 02/11/2021.  Accordingly, priority to prior-filed provisional application 62/856,754, filed 06/04/2019, is granted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because characters "###" been used to designate aspects of the figures (Figs. 6-11).  Further, the drawings are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (Fig. 6-11). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant’s specification amendment of 01/04/2021 has been reviewed and is entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the network" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the sake of the current prosecution, the Examiner will interpret the language claim 5 as “a network”.

Claim 18 recites the limitation "a second notification" in line 1.  There is insufficient antecedent basis for this limitation in the claim as no “first notification” is provided.  For the sake of the current prosecution, the Examiner will interpret claim 18 as dependent on claim 17.

Claim 19 recites the limitation "the space consuming asset" in line 1.  There is insufficient antecedent basis for this limitation in the claim as only a “space asset” is provided.  For the sake of the current prosecution, the Examiner will interpret claim 18 as dependent on claim 18 as is consistent with parallel claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebremeskel et al. (US 2018/0182200 published 06/28/2018, hereafter “Gebremeskel”).

Regarding claim 1, Gebremeskel discloses a method for dynamic provisioning of parking spaces on-demand (¶10), the method comprising: 
receiving, with a server, a search request from a first user device associated with a first user (¶54); 
searching a register based on a user type and a location associated with the search request (¶54-55); 
causing search results to be displayed on a first graphical user interface ("GUI") for the first user device (¶55); 
determining, with the server, linked user options based on a space asset selected from the search results and one of the search request and a user registration profile (¶56-59); 
sending correspondence between the first user device and a second user device regarding the first space asset (¶62), the second user device being associated with a second user that is one of linked to the first user and controls access to the space asset (¶57, ¶62-65); 
causing a portion of the linked user options to be displayed on at least one of the first GUI and a second GUI of the second user device based on the correspondence and the first space asset (¶62, ¶65); and 
provisioning, with the server, the first space asset based on a first space provisioning agreement involving the first user and the second user (¶62, ¶70, ¶74-75), the provisioning including transmitting a first agreement confirmation to the first user device and the second user device (¶62, ¶66-89).  

Regarding claim 2, Gebremeskel discloses the method of claim 1, wherein the first space asset is a parking space for one of an automobile and a boat (¶3).  

Regarding claim 3, Gebremeskel discloses the method of claim 1, further comprising: 
monitoring utilization activity associated with a parking space associated with the first space asset (¶66-70), 
wherein the monitoring includes causing a first notification to be displayed on the first GUI that requests the first user to check-in once a space consuming asset associated with the first user is located in the parking space (¶66-70).  

Regarding claim 4, Gebremeskel discloses the method of claim 3, further comprising causing a second notification to be displayed on the first GUI that requests the first user to check-out based on the first space provisioning agreement (¶76-84).  

Regarding claim 5, Gebremeskel discloses the method of claim 4, further comprising: 
scanning, with the server, a network for a signal from the space consuming asset (¶96, Fig. 2B: Garage Server collects data including asset location and parking begin/end); 
determining a location of the space consuming asset based on a result of the scanning (¶96, Fig. 2B); and 
classifying the parking space as an available space asset based on the location (Fig. 2B: parking end).  

Regarding claim 6, Gebremeskel discloses the method of claim 1, further comprising: 
receiving, with the first GUI, a selection of a linked user option from the portion of linked user options displayed (¶56-61); 
transmitting a notification to at least one linked user based on the linked user option (¶62, ¶91); 
receiving a selection of a second space asset from a third user device of the at least one linked user (¶91: different valet receives information via local valet app), the second space asset and the first space asset related according to respective locations (¶92: parking spaces at location); and 
Docket No. DWEY.PT.0219provisioning the second space asset based on a second space provisioning agreement between the second user and the at least one linked user (¶91: valet must confirm), the provisioning including transmitting a second agreement confirmation to the second user device and the third user device (¶91-92: information conveyed to confirmed valet).  

Regarding claims 8-13, claims 8-13 recite limitations similar to claims 1-6, respectively, and are similarly rejected.

Regarding claims 15-19, claims 15-19 recite limitations similar to claims 1-5, respectively, and are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gebremeskel in view of Bandukwala (US 2010/0302068, published 12/02/2010, hereafter “Bandukwala”).

Regarding claim 7, Gebremeskel discloses the method of claim 1, but fails to disclose wherein the registration profile includes a first size, license information, and vehicle type for a space consuming asset identified in the first space provisioning agreement, and wherein the space asset includes at least one parking space having a second size greater than the first size. Bandukwala discloses a method for facilitating dynamic provisioning of parking spaces (¶4). Particularly, Bandukwala discloses registering user profile information including vehicle type, make, size, model and other information (¶20). Bandukwala further discloses that this information is used when determining available parking spaces having size greater than the vehicle size (¶30).  Therefore it would have been obvious to one having ordinary skill in the art and the teachings of Gebremeskel and Bandukwala before them before the effective filing of the instant invention, to modify the profile of Gebremeskel to further include vehicle size, type, make, model and other known vehicle registration information such that the space asset has a size greater than the vehicle size, as suggested by Bandukwala.  One would have been motivating to make this modification to accommodate different vehicle sizes for different space assets, as suggested by Bandukwala (¶30). 

Regarding claim 14, claim 14 recites limitation similar to claim 7 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Stefik et al.
US 20120095791 A1
Computer-implemented system and method for offering merchant and shopper-friendly parking reservations
Beaurepaire et al.
US 20140309917 A1
Method and apparatus for establishing a communication session between parked vehicles to determine a suitable parking situation
Astigarraga et al.
US 20180218604 A1
Vehicular collaboration for vehicular parking area availability detection
HAN
US 20150058101 A1
Managing personal parking space
Gazlay et al.
US 20180130125 A1
Systems and methods for arranging parking between parties using computing devices
Jamail
US 20180365598 A1
Apparatus, article, system and method for automated electronic management of parking space rental transactions in marketplace for parking space rentals
McMillan, Robert; “An App That Lets You Sell Your Killer Free Parking Spot”, https://www.wired.com/2014/05/monkeyparking/, 05/08/2014, pages 1-2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW L TANK/Primary Examiner, Art Unit 2179